MEMORANDUM *
Because Cross did not fully confess responsibility for her offense, the district court did not commit clear error when it determined that Cross was not entitled to a sentence adjustment for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1. Nor did the court err by failing to *789state the reasons underlying the sentence as required by 18 U.S.C. § 3553(c). The district court made a clear record when it adopted .the sentencing category set forth in the presentence report. United, States v. Upshaw, 918 F.2d 789, 792 (9th Cir. 1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.